Order entered February 11, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00212-CR
                                   No. 05-14-00213-CR

                               JOE POLANCO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 401st Judicial District Court
                                Collin County, Texas
                Trial Court Cause Nos. 401-81063-2011, 401-80435-2012

                                        ORDER
      The Court DENIES appellant’s February 6, 2015 motion to reconsider court’s order.




                                                  /s/   ADA BROWN
                                                        PRESIDING JUSTICE